Exhibit 10.9
BRAVO BRIO RESTAURANT GROUP, INC.
STOCK INCENTIVE PLAN
Adopted by the Board of Directors October 6, 2010
Approved by the Shareholders October 18, 2010

 



--------------------------------------------------------------------------------



 



BRAVO BRIO RESTAURANT GROUP, INC.
STOCK INCENTIVE PLAN
     Section 1. Purpose of the Plan. The purpose of the Bravo Brio Restaurant
Group, Inc. Stock Incentive Plan (the “Plan”) is to assist the Company and its
Subsidiaries in attracting and retaining valued Employees, Consultants and
Non-Employee Directors by offering them a greater stake in the Company’s success
and a closer identity with it, and to encourage ownership of the Company’s stock
by such Employees, Consultants and Non-Employee Directors.
     Section 2. Definitions. As used herein, the following definitions shall
apply:
          2.1. “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          2.2. “Award” means the grant of Restricted Stock, Options, SARs,
Restricted Stock Units or other stock-based awards under the Plan.
          2.3. “Award Agreement” means the written agreement, instrument or
document evidencing an Award.
          2.4. “Board” means the Board of Directors of the Company.
          2.5. “Cause” means,
               (a) if the applicable Participant is party to an effective
employment, consulting, severance or similar agreement with the Company or a
Subsidiary, and such term is defined therein, “Cause” shall have the meaning
provided in such agreement;
               (b) if the applicable Participant is not a party to an effective
employment, consulting, severance or similar agreement or if no definition of
“Cause” is set forth in the applicable employment, consulting, severance or
similar agreement, “Cause” shall have the meaning provided in the applicable
Award Agreement; or
               (c) if neither (a) nor (b) applies, then “Cause” shall mean, as
determined by the Committee in its sole discretion, (i) the Participant’s
willful misconduct or gross negligence in connection with the performance of the
Participant’s duties for the Company or its Subsidiaries; (ii) the Participant’s
conviction of, or a plea of guilty or nolo contendere to, a felony or a crime
involving fraud or moral turpitude; (iii) the Participant’s engaging in any
business that directly or indirectly competes with the Company or its
Subsidiaries; or (iv) disclosure of trade secrets, customer lists or
confidential information of the Company or its Subsidiaries to a competitor or
an unauthorized Person.
          2.6. “Change in Control” means, unless otherwise provided in an Award
Agreement:

2



--------------------------------------------------------------------------------



 



               (a) the acquisition in one or more transactions by any “person”
(as such term is used for purposes of Section 13(d) or Section 14(d) of the
Exchange Act) but excluding, for this purpose, (i) the Company or its
Subsidiaries, (ii) any employee benefit plan of the Company or its Subsidiaries,
(iii) any Person who, as of the Effective Date, owns, directly or indirectly,
15% or more of the voting power or value of any class of capital stock of the
Company (a “Substantial Shareholder”) and (iv) any Affiliate of a Substantial
Shareholder, of “beneficial ownership” (within the meaning of Rule 13d-3 under
the Exchange Act) of more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding voting securities (the “Voting Securities”);
               (b) the consummation of a merger or consolidation involving the
Company if the shareholders of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly, immediately following such
merger or consolidation, at least fifty percent (50%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation;
               (c) a change in the composition of the Board such that the
individuals who as of any date constitute the Board (the “Incumbent Board”)
cease to constitute a majority of the Board at any time during the 12-month
period immediately following such date; provided, however, that if the election,
or nomination for election by the Company’s shareholders, of any new director
was approved by a vote of at least a majority of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board, and provided
further that any reductions in the size of the Board that are instituted
voluntarily by the Incumbent Board shall not constitute a Change in Control, and
after any such reduction the “Incumbent Board” shall mean the Board as so
reduced; or
               (d) the acquisition by any “person” (as such term is used for
purposes of Section 13(d) or Section 14(d) of the Exchange Act), other than a
Substantial Shareholder or an Affiliate of a Substantial Shareholder, in a
single transaction or in a series of related transactions occurring during any
period of 12 consecutive months, of assets from the Company that have a total
gross fair market value equal to or more than 51% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.
          2.7. “Code” means the Internal Revenue Code of 1986, as amended.
          2.8. “Common Stock” means the common shares of the Company, no par
value per share.
          2.9. “Company” means Bravo Brio Restaurant Group, Inc., an Ohio
corporation, or any successor corporation.
          2.10. “Committee” means the Compensation Committee of the Board,
provided that the Committee shall at all times have at least two members, each
of whom shall (i) be a “non-employee director” as defined in Rule 16b-3 under
the Exchange Act, (ii) be an “outside director” as defined in Section 162(m) of
the Code and the regulations issued thereunder and (iii) satisfy such other
independence requirements for members of a compensation committee as may

3



--------------------------------------------------------------------------------



 



be applicable under the rules of the securities exchange or association on which
the Common Stock is then traded or listed.
          2.11. “Consultant” means an individual who provides bona fide services
to the Company or a Subsidiary other than in connection with the offer or sale
of securities in a capital-raising transaction and is not engaged in activities
that directly or indirectly promote or maintain a market for the Company’s
securities.
          2.12. “Disability” means, unless otherwise provided in an Award
Agreement, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
          2.13. “Effective Date” means the date that the Plan is approved by the
shareholders of the Company.
          2.14. “Employee” means an individual who is an officer or common law
employee of the Company or a Subsidiary, including a director who is such an
employee and whose earnings are reported on a Form W-2.
          2.15. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.16. “Fair Market Value” means, on any given date (i) if the shares
of Common Stock are then listed on a national securities exchange, including the
Nasdaq Global Market (“NASDAQ”), the closing sales price per share of Common
Stock on the exchange for such date, or if no sale was made on such date on the
exchange, on the last preceding day on which a sale occurred; (ii) if shares of
Common Stock are not then listed on a national securities exchange but are then
quoted on another stock quotation system, the closing price for the shares of
Common Stock as quoted on such quotation system on such date, or if no sale was
made on such date on such quotation system, on the last preceding day on which a
sale was made; or (iii) if (i) and (ii) do not apply, such value as the
Committee in its discretion may in good faith determine in accordance with
Section 409A of the Code and the regulations thereunder (and, with respect to
Incentive Stock Options, in accordance with Section 422 of the Code and the
regulations thereunder).
          2.17. “Incentive Stock Option” means an Option or portion thereof
intended to meet the requirements of an incentive stock option as defined in
Section 422 of the Code and designated as an Incentive Stock Option.
          2.18. “Non-Employee Director” means a member of the Board who is not
an Employee.
          2.19. “Non-Qualified Option” means an Option or portion thereof that
does not qualify as or is not intended to be an Incentive Stock Option.
          2.20. “Option” means a right granted under Section 6.1 of the Plan to
purchase a specified number of shares of Common Stock at a specified price. An
Option may be an Incentive Stock Option or a Non-Qualified Option.

4



--------------------------------------------------------------------------------



 



          2.21. “Participant” means any Employee, Non-Employee Director or
Consultant who receives an Award.
          2.22. “Performance Goals” means any goals established by the Committee
in its sole discretion, the attainment of which is substantially uncertain at
the time such goals are established. Performance Goals may be described in terms
of Company-wide objectives or objectives that are related to the performance of
the individual Participant or a Subsidiary, division, department or function
within the Company or Subsidiary in which the Participant is employed.
Performance Goals may be measured on an absolute or relative basis. Relative
performance may be measured by a group of peer companies or by a financial
market index. Performance Goals may be based upon: specified levels of or
increases in the Company’s, a division’s or a Subsidiary’s return on capital,
equity or assets; earnings measures/ratios (on a gross, net, pre-tax or post-tax
basis), including diluted earnings per share, total earnings, operating
earnings, earnings growth, earnings before interest and taxes (EBIT) and
earnings before interest, taxes, depreciation and amortization (EBITDA); net
economic profit (which is operating earnings minus a charge to capital); net
income; operating income; sales; sales growth; gross margin; direct margin;
share price (including but not limited to growth measures and total shareholder
return), operating profit; per period or cumulative cash flow (including but not
limited to operating cash flow and free cash flow) or cash flow return on
investment (which equals net cash flow divided by total capital); inventory
turns; financial return ratios; market share; balance sheet measurements such as
receivable turnover; improvement in or attainment of expense levels; improvement
in or attainment of working capital levels; debt reduction; strategic
innovation, including but not limited to entering into, substantially
completing, or receiving payments under, relating to, or deriving from a joint
development agreement, licensing agreement, or similar agreement; customer or
employee satisfaction; individual objectives; any financial or other measurement
deemed appropriate by the Committee as it relates to the results of operations
or other measurable progress of the Company and its Subsidiaries (or any
business unit of the Company or any of its Subsidiaries); and any combination of
any of the foregoing criteria. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Goals unsuitable, the Committee may modify
such Performance Goals or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable.
          2.23. “Performance Period” means the period selected by the Committee
during which the performance of the Company, any Subsidiary, any department of
the Company or any Subsidiary, or any individual is measured for the purpose of
determining the extent to which a Performance Goal has been achieved.
          2.24. “Person” means an individual, corporation, partnership,
association, limited liability company, estate or other entity.
          2.25. “Restricted Stock” means Common Stock awarded by the Committee
under Section 6.3 of the Plan.
          2.26. “Restricted Stock Unit” means the right granted under
Section 6.4 of the Plan to receive, on the date of settlement, an amount equal
to the Fair Market Value of one share

5



--------------------------------------------------------------------------------



 



of Common Stock. Restricted Stock Units may be settled in cash, shares of Common
Stock or any combination of cash and shares of Common Stock; provided, however,
that unless otherwise provided in an Award Agreement, Restricted Stock Units
shall be settled in shares of Common Stock.
          2.27. “Restriction Period” means the period during which Restricted
Stock and Restricted Stock Units are subject to forfeiture.
          2.28. “SAR” means a stock appreciation right awarded by the Committee
under Section 6.2 of the Plan. SARs may be settled in cash, shares of Common
Stock or any combination of cash and shares of Common Stock; provided, however,
that unless otherwise provided in an Award Agreement, SARs shall be settled in
shares of Common Stock
          2.29. “Securities Act” means the Securities Act of 1933, as amended.
          2.30. “Subsidiary” means any corporation, partnership, joint venture
or other business entity of which 50% or more of the outstanding voting power is
beneficially owned, directly or indirectly, by the Company.
          2.31. “Ten Percent Shareholder” means an individual who on any given
date owns, either directly or indirectly (taking into account the attribution
rules contained in Section 424(d) of the Code), stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or a
Subsidiary.
     Section 3. Eligibility. Any Employee, Non-Employee Director or Consultant
who is selected by the Committee shall be eligible to receive an Award under the
Plan; provided, however, that only individuals who are Employees may be granted
Options which are intended to qualify as Incentive Stock Options.
     Section 4. Administration and Implementation of the Plan.
          4.1. The Plan shall be administered by the Committee; provided,
however, that with respect to Non-Employee Directors (i) the Plan shall be
administered by the full Board and (ii) all references in the Plan to the
Committee shall be deemed to refer to the Board. Any action of the Committee in
administering the Plan shall be final, conclusive and binding on all Persons,
including the Company, its Subsidiaries, Participants, Persons claiming rights
from or through Participants and shareholders of the Company.
          4.2. Notwithstanding Section 4.1, the Committee may delegate to one or
more officers or Board members the authority to grant Awards to eligible
individuals who are not subject to the requirements of Rule 16b-3 of the
Exchange Act or “covered employees” within the meaning of Section 162(m) of the
Code and the regulations thereunder.
          4.3. Subject to the provisions of the Plan, the Committee shall have
full and final authority in its discretion to (i) select the Employees,
Non-Employee Directors and Consultants who will receive Awards pursuant to the
Plan; (ii) determine the type or types of Awards to be granted to each
Participant; (iii) determine the number of shares of Common Stock to which an
Award will relate, the terms and conditions of any Award granted under the Plan

6



--------------------------------------------------------------------------------



 



(including, but not limited to, restrictions as to vesting, transferability or
forfeiture, exercisability or settlement of an Award and waivers or
accelerations thereof, and waivers of or modifications to Performance Goals
relating to an Award, based in each case on such considerations as the Committee
shall determine) and all other matters to be determined in connection with an
Award; (iv) determine the exercise price, base price or purchase price (if any)
of an Award; (v) determine whether, to what extent, and under what circumstances
an Award may be cancelled, forfeited, or surrendered; (vi) determine whether,
and to certify that, Performance Goals to which an Award is subject are
satisfied; (vii) correct any defect or supply any omission or reconcile any
inconsistency in the Plan, and adopt, amend and rescind such rules, regulations,
guidelines, forms of agreements and instruments relating to the Plan as it may
deem necessary or advisable; (viii) construe and interpret the Plan; and
(ix) make all other determinations as it may deem necessary or advisable for the
administration of the Plan; provided, however, that the Committee shall be
prohibited from effecting a repricing of any outstanding Award without
shareholder approval.
     Section 5. Shares of Common Stock Subject to the Plan.
          5.1. Subject to adjustment as provided in Section 8 hereof, the total
number of shares of Common Stock available for Awards under the Plan shall be
1,900,000 (the “Plan Limit”), 475,000 of which may be issued pursuant to the
exercise of Incentive Stock Options. Notwithstanding the foregoing, Awards
covering no more than 633,333 shares of Common Stock may be awarded to any
Participant in any one calendar year. For purposes of determining the number of
shares available for Awards under the Plan, each stock-settled SAR shall count
against the Plan Limit based on the number of shares underlying the exercised
portion of such SAR rather than the number of shares issued in settlement of
such SAR. Any shares tendered by a Participant in payment of an exercise price
for an Award or the tax liability with respect to an Award, including shares
withheld from any such Award, shall not be available for future Awards
hereunder. Common Stock awarded under the Plan may be reserved or made available
from the Company’s authorized and unissued Common Stock or from Common Stock
reacquired (through open market transactions or otherwise) and held in the
Company’s treasury. Any shares of Common Stock issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares of Common Stock available for Awards under the Plan.
          5.2. If any shares subject to an Award under the Plan are forfeited or
such Award otherwise terminates or is settled for any reason whatsoever without
an actual distribution of shares to the Participant, any shares counted against
the number of shares available for issuance pursuant to the Plan with respect to
such Award shall, to the extent of any such forfeiture, settlement, or
termination, again be available for Awards under the Plan; provided, however,
that the Committee may adopt procedures for the counting of shares relating to
any Award to ensure appropriate counting, avoid double counting, provide for
adjustments in any case in which the number of shares actually distributed
differs from the number of shares previously counted in connection with such
Award, and if necessary, to comply with applicable law or regulations.
     Section 6. Awards. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the settlement or

7



--------------------------------------------------------------------------------



 



exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including without limitation terms requiring forfeiture of
Awards in the event of the termination of a Participant’s employment or other
relationship with the Company or any Subsidiary; provided, however, that the
Committee shall retain full power to accelerate or waive any such additional
term or condition as it may have previously imposed (provided that, in any case,
any such action is permitted under Code Section 409A and, with respect to an
Award intended to satisfy the “qualified performance-based compensation”
exception under Code Section 162(m), does not cause such Award to fail to
satisfy such exception). The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
Performance Goals as may be determined by the Committee. Each Award, and the
terms and conditions applicable thereto, shall be evidenced by an Award
Agreement.
          6.1. Options. Options give a Participant the right to purchase a
specified number of shares of Common Stock from the Company for a specified time
period at a fixed exercise price, as provided in the applicable Award Agreement.
Options may be either Incentive Stock Options or Non-Qualified Stock Options;
provided that Incentive Stock Options may only be granted to Employees. The
grant of Options shall be subject to the following terms and conditions:
               (a) Exercise Price. The price per share at which Common Stock may
be purchased upon exercise of an Option shall be determined by the Committee and
specified in the Award Agreement, but shall be not less than the Fair Market
Value of a share of Common Stock on the date of grant (or 110% of the Fair
Market Value of a share of Common Stock on the date of grant in the case of an
Incentive Stock Option granted to a Ten Percent Shareholder).
               (b) Term of Options. The term of an Option shall be specified in
the Award Agreement, but shall in no event be greater than ten years (or five
years in the case of an Incentive Stock Option granted to a Ten Percent
Shareholder).
               (c) Exercise of Option. Each Award Agreement with respect to an
Option shall specify the time or times at which an Option may be exercised in
whole or in part and the terms and conditions applicable thereto, including
(i) a vesting schedule which may be based upon the passage of time, attainment
of Performance Goals or a combination thereof, (ii) whether the exercise price
for an Option shall be paid in cash, with shares of Common Stock or with any
combination of cash and shares of Common Stock, (iii) the methods of payment,
which may include payment through cashless and net exercise arrangements, to the
extent permitted by applicable law and (iv) the methods by which, or the time or
times at which, Common Stock will be delivered or deemed to be delivered to
Participants upon the exercise of such Option. Payment of the exercise price
shall in all events be made within three days after the date of exercise of an
Option. Participants who are subject to the reporting requirements of Section 16
of the Exchange Act may elect to pay all or a portion of the exercise price of
an Option by directing the Company to withhold shares of Common Stock that would
otherwise be received upon exercise of such Option.
               (d) Termination of Employment or Other Service. Unless otherwise
provided in an Award Agreement or as may be determined by the Committee, upon a

8



--------------------------------------------------------------------------------



 



Participant’s termination of employment or other service with the Company and
its Subsidiaries, the unvested portion of such Participant’s Options shall cease
to vest and shall be forfeited with no further compensation due the Participant
and the vested portion of such Participant’s Options shall remain exercisable by
the Participant or the Participant’s beneficiary or legal representative, as the
case may be, for a period of (i) 30 days in the event of a termination by the
Company or a Subsidiary without Cause, (ii) 180 days in the event of a
termination due to death or Disability and (iii) 30 days in the event of the
Participant’s voluntary termination; provided, however, that in no event shall
any Option be exercisable after its stated term has expired. All of a
Participant’s Options, whether or not vested, shall be forfeited immediately
upon such Participant’s termination by the Company or a Subsidiary for Cause
with no further compensation due the Participant.
               (e) Incentive Stock Options. Each Participant awarded an
Incentive Stock Option under the Plan shall notify the Company in writing
immediately after the date he or she makes a “disqualifying disposition” (as
defined in Section 421(b) of the Code) of any shares of Common Stock acquired
pursuant to the exercise of such Incentive Stock Option. The Company may, if
determined by the Committee and in accordance with procedures established by it,
retain possession of any shares acquired pursuant to the exercise of an
Incentive Stock Option as agent for the applicable Participant until the end of
any period during which a disqualifying disposition could occur, subject to
complying with any instructions from such Participant as to the sale of such
shares. The aggregate Fair Market Value, determined as of the date of grant, for
Awards granted under the Plan (or any other stock option plan required to be
taken into account under Section 422(d) of the Code) that are intended to be
Incentive Stock Options which are first exercisable by the Participant during
any calendar year shall not exceed $100,000. To the extent an Award purporting
to be an Incentive Stock Option exceeds the limitation in the previous sentence,
the portion of the Award in excess of such limit shall be a Non-Qualified
Option.
          6.2. Stock Appreciation Rights. An SAR shall confer on the Participant
a right to receive, upon exercise thereof, the excess of (i) the Fair Market
Value of one share of Common Stock on the date of exercise over (ii) the grant
price of the SAR as determined by the Committee, but which may never be less
than the Fair Market Value of one share of Common Stock on the date of grant.
The grant of SARs shall be subject to the following terms and conditions:
               (a) General. Each Award Agreement with respect to an SAR shall
specify the number of SARs granted, the grant price of the SAR, the time or
times at which an SAR may be exercised in whole or in part (including vesting
upon the passage of time, the attainment of Performance Goals, or a combination
thereof), the method of exercise, method of settlement (in cash, Common Stock or
a combination thereof), method by which Common Stock will be delivered or deemed
to be delivered to Participants (if applicable) and any other terms and
conditions of any SAR.
               (b) Termination of Employment or Other Service. Unless otherwise
provided in an Award Agreement or as may be determined by the Committee, upon a
Participant’s termination of employment or other service with the Company and
its Subsidiaries, the unvested portion of such Participant’s SARs shall cease to
vest and shall be forfeited with no

9



--------------------------------------------------------------------------------



 



further compensation due the Participant and the vested portion of such
Participant’s SARs shall remain exercisable by the Participant or the
Participant’s beneficiary or legal representative, as the case may be, for a
period of (i) 30 days in the event of a termination by the Company or a
Subsidiary without Cause, (ii) 180 days in the event of a termination due to
death or Disability and (iii) 30 days in the event of the Participant’s
voluntary termination; provided, however, that in no event shall any SAR be
exercisable after its stated term has expired. All of a Participant’s SARs,
whether or not vested, shall be forfeited immediately upon such Participant’s
termination by the Company or a Subsidiary for Cause with no further
compensation due the Participant.
               (c) Term. The term of an SAR shall be specified in the Award
Agreement, but shall in no event be greater than ten years.
          6.3. Restricted Stock. An Award of Restricted Stock is a grant by the
Company of a specified number of shares of Common Stock to the Participant,
which shares are subject to forfeiture upon the happening of specified events
during the Restriction Period. An Award of Restricted Stock shall be subject to
the following terms and conditions:
               (a) General. Each Award Agreement with respect to Restricted
Stock shall specify the duration of the Restriction Period, if any, and/or each
installment thereof, the conditions under which the Restricted Stock may be
forfeited to the Company, and the amount, if any, the Participant must pay to
receive the Restricted Stock. Such restrictions may include a vesting schedule
based upon the passage of time, the attainment of Performance Goals or a
combination thereof.
               (b) Transferability. During the Restriction Period, if any, the
transferability of Restricted Stock shall be prohibited or restricted in the
manner and to the extent prescribed in the applicable Award Agreement. Such
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee.
               (c) Shareholder Rights. Unless otherwise provided in the
applicable Award Agreement, during the Restriction Period the Participant shall
have all the rights of a shareholder with respect to Restricted Stock,
including, without limitation, the right to receive dividends thereon (whether
in cash or shares of Common Stock) and to vote such shares of Restricted Stock.
Dividends shall be subject to the same restrictions as the underlying Restricted
Stock unless otherwise provided by the Committee (and the Committee may, in its
sole discretion, withhold any cash dividends paid on Restricted Stock until the
restrictions applicable to such Restricted Stock have lapsed).
               (d) Termination of Employment or Other Service. Unless otherwise
provided in an Award Agreement or as may be determined by the Committee, upon a
Participant’s termination of employment or other service with the Company and
its Subsidiaries for any reason, the unvested portion of each Award of
Restricted Stock held by such Participant shall be forfeited with no further
compensation due the Participant.
          6.4. Restricted Stock Units. Restricted Stock Units are solely a
device for the measurement and determination of the amounts to be paid to a
Participant under the Plan.

10



--------------------------------------------------------------------------------



 



Restricted Stock Units do not constitute Common Stock and shall not be treated
as (or as giving rise to) property or as a trust fund of any kind. The right of
any Participant in respect of an Award of Restricted Stock Units shall be no
greater than the right of any unsecured general creditor of the Company. The
grant of Restricted Stock Units shall be subject to the following terms and
conditions:
               (a) Restriction Period. Each Award Agreement with respect to
Restricted Stock Units shall specify the duration of the Restriction Period, if
any, and/or each installment thereof and the conditions under which such Award
may be forfeited to the Company. Such restrictions may include a vesting
schedule based upon the passage of time, the attainment of Performance Goals or
a combination thereof.
               (b) Termination of Employment or Other Service. Unless otherwise
provided in an Award Agreement or as may be determined by the Committee, upon a
Participant’s termination of employment or other service with the Company and
its Subsidiaries for any reason, the unvested portion of each Award of
Restricted Stock Units credited to such Participant shall be forfeited with no
compensation due the Participant.
               (c) Settlement. Unless otherwise provided in an Award Agreement,
subject to the Participant’s continued employment or other service with the
Company or a Subsidiary from the date of grant through the expiration of the
Restriction Period (or applicable portion thereof), the vested portion of an
Award of Restricted Stock Units shall be settled within 30 days after the
expiration of the Restriction Period (or applicable portion thereof).
               (d) Shareholder Rights. Nothing contained in the Plan shall be
construed to give any Participant rights as a shareholder with respect to an
Award of Restricted Stock Units (including, without limitation, any voting,
dividend or derivative or other similar rights). Notwithstanding the foregoing,
the Committee may provide in an Award Agreement that amounts equal to any
dividends declared during the Restriction Period on the shares of Common Stock
represented by an Award of Restricted Stock Units will be credited to the
Participant’s account and deemed to be reinvested in additional Restricted Stock
Units, such additional Restricted Stock Units to be subject to the same
forfeiture restrictions as the Restricted Stock Units to which they relate.
          6.5. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants any type of Award (in
addition to those Awards provided in Sections 6.1, 6.2, 6.3 or 6.4 hereof) that
is payable in, or valued in whole or in part by reference to, shares of Common
Stock, and that is deemed by the Committee to be consistent with the purposes of
the Plan.
     Section 7. Change in Control. Notwithstanding any provision in the Plan to
the contrary, upon the occurrence of a Change in Control, the Board, in its sole
discretion, may take one or more of the following actions with respect to any
Awards that are outstanding immediately prior to such Change in Control:
(a) accelerate the vesting and, if applicable, exercisability of all outstanding
Awards such that all outstanding Awards are fully vested and, if applicable,
exercisable (effective immediately prior to such Change in Control); (b) cancel
outstanding Options or SARs in exchange for a cash payment in an amount equal to
the excess, if

11



--------------------------------------------------------------------------------



 



any, of the Fair Market Value of the Common Stock underlying the unexercised
portion of the Option or SAR as of the date of the Change in Control over the
exercise price or grant price, as the case may be, of such portion, provided
that any Option or SAR with an exercise price or grant price, as the case may
be, that equals or exceeds the Fair Market Value of the Common Stock on the date
of such Change in Control shall be cancelled with no payment due the
Participant; (c) terminate Options or SARs, effective immediately prior to the
Change in Control, provided that the Company provides the Participant an
opportunity to exercise such Award within a specified period following the
Participant’s receipt of a written notice of such Change in Control and the
Company’s intention to terminate such Awards, effective immediately prior to
such Change in Control; (d) require the successor corporation (or its parent),
following a Change in Control, to assume outstanding Awards and/or to substitute
such Awards with awards involving the common stock of such successor corporation
(or its parent) on terms and conditions necessary to preserve the rights of
Participants with respect to such Awards; or (e) take such other actions as the
Board deems appropriate to preserve the rights of Participants with respect to
their Awards. The judgment of the Board with respect to any matter referred to
in this Section shall be conclusive and binding upon each Participant without
the need for any amendment to the Plan.
     Section 8. Adjustments upon Changes in Capitalization.
          8.1. In the event that the Committee shall determine that any stock
dividend, recapitalization, forward split or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or event, affects the Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall proportionately and
equitably adjust any or all of (i) the number and kind of shares of Common Stock
which may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Common Stock issuable in respect of outstanding Awards,
(iii) the aggregate number and kind of shares of Common Stock available under
the Plan, (iv) the limits described in Section 5 of the Plan and (v) the
exercise price or grant price relating to any Award or, if deemed appropriate,
make provision for a cash payment with respect to any outstanding Award;
provided, however, in each case, that each adjustment shall be made in a manner
that does not violate Code Section 409A and the regulations thereunder to the
extent applicable.
          8.2. In addition, the Committee is authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 8.1) affecting the Company or
any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles. Notwithstanding the foregoing, all adjustments shall be
made in a manner that does not violate Code Section 409A and the regulations
thereunder to the extent applicable.
     Section 9. Termination and Amendment.
          9.1. Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of the Company’s
shareholders or

12



--------------------------------------------------------------------------------



 



Participants, except that any such amendment, alteration, suspension,
discontinuation, or termination shall be subject to the approval of the
Company’s shareholders if (i) such action would increase the number of shares
subject to the Plan, (ii) such action would decrease the price at which Awards
may be granted, or (iii) such shareholder approval is required by any applicable
federal, state or foreign law or regulation or the rules of any stock exchange
or automated quotation system on which the Common Stock may then be listed or
quoted, and the Board may otherwise, in its discretion, determine to submit such
other changes to the Plan to the Company’s shareholders for approval; provided,
however, that without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any
outstanding Award unless such modification is necessary to ensure a deduction
under Section 162(m) of the Code or to avoid the additional tax described in
Section 409A of the Code.
          9.2. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue, or terminate, any Award theretofore granted and any
Award Agreement relating thereto; provided, however, that without the consent of
an affected Participant, no such amendment, alteration, suspension,
discontinuation, or termination of any Award may materially and adversely affect
the rights of such Participant under such Award.
          9.3. Notwithstanding anything in this Section to the contrary, any
Performance Goal applicable to an Award shall not be deemed a fixed contractual
term, but shall remain subject to adjustment by the Committee, in its discretion
at any time in view of the Committee’s assessment of the Company’s strategy,
performance of comparable companies, and other circumstances, except to the
extent that any such adjustment to a performance condition would adversely
affect the status of an Award intended to satisfy the “qualified
performance-based compensation” exception under Section 162(m) of the Code and
the regulations thereunder.
          9.4. Notwithstanding anything in the Plan or an Award Agreement to the
contrary, no Award may be repriced, replaced or regranted through cancellation
without the approval of the shareholders of the Company, provided that nothing
herein shall prevent the Committee from taking any action provided for in
Section 8.
     Section 10. No Right to Award, Employment or Service. No Employee,
Consultant or Non-Employee Director shall have any claim to be granted any Award
under the Plan, and there is no obligation that the terms of Awards be uniform
or consistent among Participants. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or any Subsidiary. For purposes of this
Plan, a transfer of employment or service between the Company and its
Subsidiaries shall not be deemed a termination of employment or service;
provided, however, that individuals employed by, or otherwise providing services
to, an entity that ceases to be a Subsidiary shall be deemed to have incurred a
termination of employment or service, as the case may be, as of the date such
entity ceases to be a Subsidiary unless such individual becomes an employee of,
or service provider to, the Company or another Subsidiary as of the date of such
cessation.
     Section 11. Taxes. Each Participant must make appropriate arrangement for
the payment of any taxes relating to an Award granted hereunder. The Company or
any Subsidiary is authorized to withhold from any payment relating to an Award
under the Plan, including from

13



--------------------------------------------------------------------------------



 



a distribution of Common Stock or any payroll or other payment to a Participant,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include the ability to withhold or receive Common Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations. Participants who are subject to the reporting
requirements of Section 16 of the Exchange Act may elect to direct the Company
to withhold shares of Common Stock that would otherwise be received upon the
vesting, settlement or exercise of an Award to satisfy the withholding taxes
applicable to such Award. Withholding of taxes in the form of shares of Common
Stock with respect to an Award shall not occur at a rate that exceeds the
minimum required statutory federal and state withholding rates.
     Section 12. Limits on Transferability; Beneficiaries. No Award or other
right or interest of a Participant under the Plan shall be pledged, encumbered,
or hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company or any
Subsidiary, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution, and such Awards and rights shall
be exercisable during the lifetime of the Participant only by the Participant or
his or her guardian or legal representative. Notwithstanding the foregoing, the
Committee may, in its discretion, provide that Awards (other than Incentive
Stock Options) or other rights or interests of a Participant granted pursuant to
the Plan be transferable, without consideration, to immediate family members
(i.e., children, grandchildren or spouse), to trusts for the benefit of such
immediate family members and to partnerships in which such family members are
the only partners. The Committee may attach to such transferability feature such
terms and conditions as it deems advisable. In addition, a Participant may, in
the manner established by the Committee, designate a beneficiary (which may be a
natural person or a trust) to exercise the rights of the Participant, and to
receive any distribution, with respect to any Award upon the death of the
Participant. A beneficiary, guardian, legal representative or other Person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional restrictions deemed necessary or appropriate by the
Committee.
     Section 13. Securities Law Requirements.
          13.1. No shares of Common Stock may be issued hereunder if the Company
shall at any time determine that to do so would (i) violate the listing
requirements of an applicable securities exchange, or adversely affect the
registration or qualification of the Company’s Common Stock under any state or
federal law, or (ii) require the consent or approval of any regulatory body or
the satisfaction of withholding tax or other withholding liabilities. In any of
the events referred to in clause (i) or clause (ii) above, the issuance of such
shares shall be suspended and shall not be effective unless and until such
withholding, listing, registration, qualifications or approval shall have been
effected or obtained free of any conditions not acceptable to the Company in its
sole discretion, notwithstanding any termination of any Award or any portion of
any Award during the period when issuance has been suspended.

14



--------------------------------------------------------------------------------



 



          13.2. The Committee may require, as a condition to the issuance of
shares hereunder, representations, warranties and agreements to the effect that
such shares are being purchased or acquired by the Participant for investment
only and without any present intention to sell or otherwise distribute such
shares and that the Participant will not dispose of such shares in transactions
which, in the opinion of counsel to the Company, would violate the registration
provisions of the Securities Act, and the rules and regulations thereunder.
     Section 14. Code Section 409A. The Plan and all Awards are intended to
comply with, or be exempt from, Code Section 409A and all regulations, guidance,
compliance programs and other interpretative authority thereunder, and shall be
interpreted in a manner consistent therewith. Notwithstanding anything contained
herein to the contrary, in the event any Award is subject to Code Section 409A,
the Committee may, in its sole discretion and without a Participant’s prior
consent, amend the Plan and/or Awards, adopt policies and procedures, or take
any other actions as deemed appropriate by the Committee to (i) exempt the Plan
and/or any Award from the application of Code Section 409A, (ii) preserve the
intended tax treatment of any such Award or (iii) comply with the requirements
of Code Section 409A. In the event that a Participant is a “specified employee”
within the meaning of Code Section 409A, and a payment or benefit provided for
under the Plan would be subject to additional tax under Code Section 409A if
such payment or benefit is paid within six (6) months after such Participant’s
separation from service (within the meaning of Code Section 409A), then such
payment or benefit shall not be paid (or commence) during the six (6) month
period immediately following such Participant’s separation from service except
as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six (6) month period and which would have incurred such additional tax under
Code Section 409A shall instead be paid to the Participant in a lump-sum cash
payment, without interest, on the earlier of (i) the first business day of the
seventh month following such Participant’s separation from service or (ii) the
tenth business day following such Participant’s death.
     Section 15. Termination. Unless earlier terminated, the Plan shall
terminate on the 10th anniversary of its approval by the Board, and no Awards
under the Plan shall thereafter be granted.
     Section 16. Fractional Shares. The Company will not be required to issue
any fractional shares of Common Stock pursuant to the Plan. The Committee may
provide for the elimination of fractions and settlement of such fractional
shares of Common Stock in cash.
     Section 17. Discretion. In exercising, or declining to exercise, any grant
of authority or discretion hereunder, the Committee may consider or ignore such
factors or circumstances and may accord such weight to such factors and
circumstances as the Committee alone and in its sole judgment deems appropriate
and without regard to the effect such exercise, or declining to exercise such
grant of authority or discretion, would have upon the affected Participant, any
other Participant, any Employee, Consultant or Non-Employee Director, the
Company, any Subsidiary, any Affiliate of the Company, any shareholder or any
other Person.
     Section 18. Governing Law. The validity and construction of the Plan and
any Award Agreements entered into thereunder shall be construed and enforced in
accordance with the laws of the State of New York, but without giving effect to
the conflict of laws principles thereof.

15



--------------------------------------------------------------------------------



 



     Section 19. Effective Date. The Plan shall become effective upon the
Effective Date, and no Award shall become exercisable, realizable or vested
prior to the Effective Date.
* * * * *
IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of the
date set forth below.

            BRAVO BRIO RESTAURANT GROUP, INC.
      By:   /s/ James J. O’Connor         Name:   James J. O’Connor       
Title:   Chief Financial Officer
      Date:  October 20, 2010      

16